                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROBIN KRISTINE RATHGE ARBITMAN            : CIVIL ACTION
                                          :
             v.                           : NO. 18-cv-51
                                          :
NANCY A. BERRYHILL                        :


                                  MEMORANDUM


SCHMEHL, J. /s/ JLS                                             MARCH 29, 2019


      On February 19, 2019, United States Magistrate Judge Lynne A. Sitarski

issued a Report and Recommendation (“R & R”) recommending that this Court

deny Plaintiff’s request for review of the final decision of the Commissioner of

Social Security denying Plaintiff’s request for disability insurance benefits.

Plaintiff timely filed Objections to the Magistrate Judge’s Report.

      Where a party makes a timely and specific objection to a portion of a report

and recommendation by a United States Magistrate Judge, the district court is

obliged to engage in de novo review of only those issues raised on objection. 28

U.S.C. § 636(b)(1); see also Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir.

1989). In so doing, a court may “accept, reject, or modify, in whole or in part, the

findings and recommendations” contained in the report. 28 U.S.C. § 636(b)(1). The

court may also, in the exercise of sound judicial discretion, rely on the Magistrate

Judge’s proposed findings and recommendations. See United v. Raddatz, 447

U.S. 667, 676 (1980).

                                          1
      A district court “must uphold a final agency determination unless [it]

find[s] that it is not supported by substantial evidence in the record.” Rutherford

v. Barnhart, 399 F. 3d 546, 552 (3d Cir. 2005). Substantial evidence is something

“more than a mere scintilla;” rather, it is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Id. (internal quotation

marks omitted). A reviewing court must not “weigh the evidence or substitute [its

own] conclusions for those of the fact-finder.” (internal quotation marks omitted).

      Plaintiff objects to the Magistrate Judge’s conclusions that the

Administrative Law Judge (“ALJ”) did not err in giving little weight to the

opinions of Plaintiff’s primary care physician and long-time chiropractor and in

crafting a residual functional capacity for Plaintiff that was not based on any

contrary medical opinion or evidence.

      The medical record, ALJ’s findings, and statutory framework for assessing

a disability claim were adequately summarized by the Magistrate Judge.

Accordingly, the Court incorporates those portions of the R&R by reference into

this opinion.

      In response to interrogatories from Plaintiff’s counsel concerning the

impact of Plaintiff’s back and wrist impairments on her abilities, Plaintiff’s

primary care physician, Peter Gross, D.O., opined that Plaintiff’s back

impairments limited her to standing for two hours total in an eight-hour workday,

and sitting for one and a half hours in an eight-hour work day. (R. 1016). Dr.

Gross further opined that Plaintiff’s right-hand impairments prevented her from

lifting, pushing or pulling anything over 10 pounds and precluded her from



                                          2
“consistent movement of hand, wrist and fingers.” (Id.). According to Dr. Gross,

Plaintiff’s “prognosis for improvement” was “poor-multiple protruding/herniated

discs causing chronic pain.” (R. 1017).

       In response to interrogatories from Plaintiff’s counsel, Plaintiff’s

chiropractor, James DeMarino, D.C., opined that Plaintiff’s back impairments

allowed her to stand for two hours total in an eight-hour work day, sit for one and

a half hours total in an eight hour workday, and lift and carry two pounds for up

to two hours in an eight-hour workday (R. 1019). In response to a question

regarding Plaintiff’s ability to remain at a worksite for eight hours and perform a

limited range of light work, Dr. Marino stated, “[s]itting and standing are

extremely limited and driving increases the lumbar radicular symptoms, so

driving should be limited.” (R. 1020). Dr. DeMarino opined that Plaintiff “would be

off task due to pain for approximately 70% of an eight hour day.” (Id.) He

assessed her “[p]rognosis [as] poor. She will have little or no improvement over

the next few years as her condition is in its chronic state.” (Id.)

       In crafting Plaintiff’s residual functional capacity (“RFC”), the ALJ gave

little weight to the opinions of Dr. Gross and Dr. DeMarino. Instead, the ALJ

determined that Plaintiff could perform light work as defined in 20 C.F.R.

404.1567(b)1 with the following physical and mental restrictions: “sit 6 hours in an

8-hour workday; stand 6 hours in an 8-hour workday; walk 6 hours in an 8-hour

workday; occasionally perform postural activities; occasionally reach, finger, and

1
 “Light work” is defined as a position in which the worker is not required to lift any more than 20
pounds at one time, though they may be required to frequently lift and/or carry up to 10 pounds.
Additionally, light work may require frequent standing, walking, and/or pushing and pulling while
seated, including positions that require the use of legs, arms, or both to push or pull levers or
other mechanical devices.

                                                 3
handle with the right (dominant) hand; and limited to simple repetitive tasks with

only occasional changes in the work setting.” (R. 23). The ALJ further found that

Plaintiff could not perform her past work as shorthand reporter which is a

sedentary and skilled job because “she is restricted to simple, repetitive tasks

and no more than occasional use of the right upper extremity for reaching,

fingering and handling.” (R. 29).

      An ALJ is obligated to “accord treating physicians’ reports great weight,

especially ‘when their opinions reflect expert judgment based on a continuing

observation of the patient’s condition over a prolonged period of time.’” Morales

v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting Plummer v. Apfel, 186 F.3d 422,

429 (3d Cir. 1999)). But, while the ALJ may not reject a treating physician’s

opinion outright absent contradictory medical evidence in the record, “such an

opinion may be afforded ‘more or less weight depending upon the extent to which

supporting explanations are provided.’” Brownawell v. Comm’r of Soc. Sec., 554

F.3d 352, 355 (3d Cir. 2008) (quoting Plummer, 186 F.3d at 429); Chandler v.

Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011) (internal quotation marks

omitted). In reviewing for substantial evidence, however, we may not reweigh the

evidence or substitute our own conclusions for those of the ALJ. Id.

      Here, the ALJ cited substantial medical evidence to support

her decision to give little weight to the opinions of Dr. Gross and Dr.

DeMarino. Specifically, with regard to Dr. Gross, the ALJ stated:

             The opinion of primary care physician Peter Gross, D.O.
             is given little weight, because it is contradicted by
             evidence of conservative treatment for the back and
             mental impairment and improvement of the hands with

                                         4
             surgery, albeit not complete recovery (Exh. 15F). The
             opinion contrasts with progress notes showing “ok” in
             the review of the musculoskeletal, neurologic, and
             psychiatric systems (e.g., Exh. 14F, pp. 9, 10, 12, 13, 14,
             18, 23, 25) and normal findings in these areas on many
             occasions (e.g., Exh. 14F, pp. 11, 12, 13, 14, 18, 23, 25).
             Additionally, Dr. Gross indicates that [Plaintiff] had
             limited range of motion in the right hand, but the
             treatment notes show full range of motion in the right
             hand (Exh. 14F, p. 59). Furthermore, greater weight is
             given to the opinion of the treating hand specialist [Dr.
             Culp,] with regard to the limits related to the right hand
             and wrist.
(R. 28).

       The Magistrate Judge concluded there was substantial evidence to support

the ALJ’s decision, citing the “relatively conservative treatment” Plaintiff received

for her back (chiropractic sessions and medications), the “normal physical,

musculoskeletal, and neurologic examination findings” contained in Dr. Gross’s

progress notes and the fact that at her last appointment with Dr. Gross before her

last date insured, Plaintiff denied joint and muscle pain and was in no acute

distress. (ECF 10 at 21-22). The Court finds that both the ALJ and the Magistrate

Judge adequately cited and explained the substantial evidence of record

supporting the ALJ’s conclusions.

       With regard to Dr. DeMarino, the ALJ stated:

             The opinion of James DeMarino, D.C. is given little
             weight, because a chiropractor is not an acceptable
             medical source (Exh. 16F). In addition, his assessment
             that [Plaintiff] can stand a total of 2 hours in an 8-hour
             workday, sit a total of 1.5 hours in an 8-hour workday,
             and lift/carry 2 pounds is too extreme in light of the
             conservative treatment for [Plaintiff’s] back and
             improved functioning of the hand/wrist with surgery.
             Furthermore, the statement that [Plaintiff] would be off-
             task due to pain approximately 70% of an 8-hour
             workday is inconsistent with evidence of conservative

                                         5
             treatment for the back, no ongoing use of narcotic pain
             medication or pain injections, improvement in the
             hand/wrist with surgeries, and ability to drive, travel
             alone, read, and prepare simple meals (Exh. 3E, 5F, 8F,
             14F 17F). Moreover, greater weight is given to the
             opinion of the treating hand specialist [Dr. Culp] with
             regard to limits related to a hand impairment.
(R. 28).

       The Magistrate Judge concluded there was substantial medical evidence to

support the ALJ’s decision to afford Dr. DeMarino’s opinion little weight, citing

his conservative treatment of Plaintiff with spinal manipulation, the fact that Dr.

DeMarino’s notes contain no musculoskeletal or neurological examinations or

findings, and Plaintiff’s self-reported activities of daily living including preparing

meals, completing household tasks, driving, shopping and going to a shooting

range. (ECF 10 at 25). Again, the Court finds that both the ALJ and Magistrate

Judge adequately cited and explained the substantial evidence of record

supporting the ALJ’s conclusions.

       The Court now turns to the ALJ’s assessment of Plaintiff’s RFC. An RFC

assessment determines “what an individual can do in a work setting in spite of

the functional limitations and environmental restrictions imposed by all of [her]

medically determinable impairment(s).” SSR 83-10, 1983 WL 31251, at *7. The ALJ

must include all credibly established limitations in the RFC. Ramirez v. Barnhart,

372 F.3d 546, 552 (3d Cir. 2004) (citing Chrupcala v. Heckler, 829 F.2d 1269, 1276

(3d Cir. 1987)). Ultimately, the ALJ makes the RFC and disability determinations.

Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011).

       The ALJ provided the following summary of her reasoning in

crafting Plaintiff’s RFC:

                                           6
               In sum, the above residual functional capacity
              assessment is supported by the following: the opinion
              of Dr. Culp2; the claimant’s acknowledgement that Soma
              and gabapentin take the edge off her pain; an EMG from
              July 2005 demonstrating bilateral lumbar radiculopathy
              at L2 and L4-5; an EMG in December 2008 showing
              evidence of a complete right dorsal ulnar cutaneous
              neuropathy; a CT scan of the lumbar spine in July 2009
              showing a herniated disc at L5-S1 and bulging
              discs/spondylosis at L1-5; an EMG of the right upper
              extremity in approximately July 2011 indicating ulnar
              neuropathy at the elbow and wrist; an MRI of the right
              wrist in December 2011 indicating a mass proximal to
              Guyon’s     canal     in   the    neurovascular   bundle;
              improvement in motor strength and sensation with hand
              surgeries; noted improvement in range of motion and
              sensitivity of the right hand with physical therapy; the
              claimant’s acknowledgement that the claimant’s hand
              always felt better after therapy; routine and conservative
              treatment for the back; findings on exam that the
              claimant was fully oriented, alert, and in no acute
              distress with intact memory and concentration, normal
              affect, clear lungs, no adventitious breath sounds,
              regular heart rate and rhythm, normal gait, generally full
              range of motion in the spine and joints, 5/5 motor
              strength, generally intact sensation except some
              decreased sensation in the right hand, and normal
              reflexes; and the claimant’s activities of daily living,
              including bathing, brushing her teeth, dressing, cutting
              meat, feeding herself, driving a car, shopping, doing
              light cleaning and laundry, going to a shooting range,
              and reading. (Testimony and Exh. 2F, 4F, 5F, 6F, 8F, 9F,
              13F, 14F, 18F).


(R. 28-29)



2
  In response to interrogatories, Plaintiff’s treating hand specialist, Randall Culp, M.D.,
opined that Plaintiff “has an impairment in the distribution of the right ulnar nerve
with decrease sensation, decreased grip strength and fine motor control.” (R. 1105).
He assessed that she “is going to be limited to lifting and carrying of the right
dominant hand for up to two hours and would be 10 lbs. She would be precluded
from performing repeated hand and finger actions for fine motor movements from all
periods September 2013 to present.” (R. 1106).
                                             7
      The Magistrate Judge concluded there was substantial evidence in the

record to support the ALJ’s decision, citing in general the ALJ’s explanation of

“how the Plaintiff’s treatment history, the objective evidence, the medical opinion

evidence and Plaintiff’s activities to support an RFC assessment of light work

with the listed physical and mental restrictions.” (ECF 10 at 27). In particular, the

Magistrate Judge noted that the ALJ “provided a thorough discussion of the

medical evidence and diagnostic imaging, including that Plaintiff’s treatment for

her back was conservative and consisted of essentially chiropractic care and a

nerve block in August 2009 and that Plaintiff’s neurological and musculoskeletal

exams were normal.” (R. 27-28). Finally, the Magistrate Judge noted that Plaintiff

acknowledged in a Function Report-Adult that she could “bathe and dress

herself, drive, shop with her husband carrying the bags, and do light laundry and

cleaning as pain allowed.” (Id. 28). The Magistrate Judge noted that the ALJ took

these limitations into account by restricting Plaintiff to “light exertion with sitting,

standing and walking up to 6 hours each and no more than occasional postural

maneuvers.” (Id.)

      Plaintiff argues that the ALJ’s RFC is not supported by substantial

evidence because the ALJ did not rely on a medical opinion in making the

assessment, but instead was based on her lay interpretation of the evidence. The

Commissioner contends that the ALJ formulated Plaintiff’s RFC based upon

consideration of the entire record and further notes that the ALJ provided

evidentiary support for her assessment.




                                           8
      The district courts within the Third Circuit have wrestled with the question

of whether an RFC assessment by an ALJ must be supported by medical

evidence. Chief United States Magistrate Judge for the Middle District of

Pennsylvania Susan E. Schwab has provided an excellent summation of the

current state of the law in the Third Circuit on this issue, which we shall quote

verbatim:

              We recognize the divergent views among the district
             courts in the Third Circuit as to whether an RFC
             determination must be supported by medical opinion
             evidence and the proper reading of Doak v. Heckler and
             its progeny in this context. See e.g., Phillips v. Berryhill,
             No. 15-5204, 2017 WL 2224931, at *4 (E.D. Pa. May 22,
             2017)(remanding on the ground that no medical provider
             completed a functional assessment of plaintiff's mental
             health limitations and, thus, the ALJ's RFC
             determination was impermissibly based on his own lay
             opinion); Wright v. Colvin, 1:14-cv-2350, 2016 WL
             446876, at *14 (M.D. Pa. Jan. 14, 2016)(“Chandler stated
             that an ALJ need not obtain medical opinion evidence
             and was not bound by any treating source medical
             opinion. However, both these statements are dicta.
             In Chandler, the ALJ had medical opinion evidence and
             there was no contrary treating source opinion. ‘[D]ictum,
             unlike holding, does not have strength of a decision
             ‘forged from actual experience by the hammer and anvil
             of     litigation.’   The    only   precedential    holding
             in Chandler is the unremarkable finding that an ALJ may
             rely on a state agency medical opinion that the claimant
             is not disabled when there are no medical opinions from
             treating sources that the claimant is disabled.”)(internal
             citations       omitted), report  and     recommendation
             adopted, 2016 WL 452142 (M.D. Pa. Feb. 4, 2016); Arnold
             v. Colvin, 3:12-CV-02417, 2014 WL 940205, at *4 (M.D. Pa.
             Mar. 11, 2014)(“We recognize that the residual functional
             capacity assessment must be based on a consideration
             of all the evidence in the record, including the testimony
             of the claimant regarding her activities of daily living,
             medical records, lay evidence and evidence of pain.
             However, rarely can a decision be made regarding a
             claimant's residual functional capacity without an

                                          9
assessment from a physician regarding the functional
abilities    of      the      claimant.”)(internal    citation
omitted); Gormont v. Astrue, 3:11-CV-02145, 2013 WL
791455, at *7 (M.D. Pa. Mar. 4, 2013)(citing commentators
Kubitschek and Dubin: “[s]ometimes administrative law
judges assert that they—and not physicians—have the
right     to   make       residual     functional   capacity
determinations. In fact, it can reasonably be asserted
that the ALJ has the right to determine whether a
claimant can engage in sedentary, light, medium, or
heavy work. The ALJ should not assume that physicians
know the Social Security Administration's definitions of
those terms. However, the underlying determination is a
medical determination, i.e., that the claimant can lift five,
20, 50, or 100 pounds, and can stand for 30 minutes, two
hours, six hours, or eight hours. That determination
must      be   made       by    a    doctor.”)(emphasis      in
original); Gunder v. Astrue, 4:11-cv-00300, 2012 WL
511936, at *15 (M.D. Pa. Feb. 15, 2012) (“Any argument
from the Commissioner that his administrative law
judges can set the residual functional capacity in the
absence of a medical opinion of evidence must be
rejected in light of Doak. Furthermore, any statement in
Chandler which conflicts (or arguably conflicts)
with Doak is dicta and must be disregarded.”); but
see Cummings v. Colvin, 129 F. Supp. 3d 209, 214-17
(W.D. Pa. 2015)(“[R]eliance on Doak and the other cases
cited in [Plaintiff's] brief for the proposition that an ALJ
must always base his RFC on a medical opinion from a
physician is misguided.”); Sanders v. Berryhill, 4:16-cv-
02160, slip op. at 13 (M.D. Pa. Dec. 11, 2017)(“Nothing
supports the contention that Doak's holding created a
rule that a medical source's assessment of the
functional abilities of the claimant must be present in
the record for an ALJ to make an RFC finding.”)
(recommending remand, however, based on ALJ's
insufficient explanation supporting his findings).

Recognizing the “undeniable medical aspect” to an RFC
determination, Magistrate Judge Carlson, in Metzger
v. Berryhill, 3:16-cv-1929, 2017 WL 1483328 (M.D. Pa.
Mar.    29,      2017), report  and   recommendation
adopted 2017 WL 1479426 (M.D. Pa. April 21, 2017),
acknowledged the disparate paths courts have taken on
the issue and reasoned:



                              10
      These      seemingly     discordant       legal
      propositions can be reconciled by
      evaluation of the factual context of these
      decisions. Those cases which emphasize
      the importance of medical opinion support
      for [an RFC] assessment typically arise in
      the factual setting where a medical source
      has opined regarding limitations which
      would support a disability claim, but an ALJ
      has rejected the medical opinion which
      supported a disability determination based
      upon a lay assessment of other evidence.
      Thus, when an ALJ is saying that a claimant
      can do more than the medical source
      opinion states, courts exercise caution and
      suggest that only rarely can an ALJ
      unilaterally impose an RFC on a claimant
      that is less restrictive than the residual
      functional capacity found by the medical
      professional. Construed in this light, these
      cases simply restate the commonplace idea
      that medical opinions are entitled to careful
      consideration when making a disability
      determination, particularly when those
      opinions support a finding of disability.

      In contrast, when an ALJ is relying upon
      other evidence to conclude that the
      claimant can do less than a medical source
      opined, or when an ALJ fashions [an RFC]
      determination in the absence of any
      medical opinion evidence, courts have
      adopted a more pragmatic view and have
      sustained      the   ALJ's     exercise   of
      independent judgment based upon all of the
      facts and evidence.... In either event, once
      the ALJ has made this determination, our
      review of the ALJ's assessment of the
      plaintiff's [RFC] assessment will not be set
      aside if it is supported by substantial
      evidence.


Metzger, at *5 (italic emphasis in original; bold emphasis
added).



                            11
            Regardless of the approach, in a case involving the
            ALJ's reliance on, or departure from treating medical
            opinion support, or in a case involving the lack of
            medical opinion evidence altogether, the ALJ's RFC
            determination must meet certain basic substantive
            requisites. Most significant among these legal
            benchmarks is a requirement that the ALJ adequately
            explain the legal and factual basis for this disability
            determination. Thus, in order to facilitate review of the
            decision under the substantial evidence standard, the
            ALJ's decision must be accompanied by “a clear and
            satisfactory explication of the basis on which it
            rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981).
            Conflicts in the evidence must be resolved and the ALJ
            must indicate which evidence was accepted, which
            evidence was rejected, and the reasons for rejecting
            certain evidence. Id. at 706-707. In addition, “[t]he ALJ
            must indicate in his decision which evidence he has
            rejected and which he is relying on as the basis for his
            finding.” Schaudeck v. Comm'r of Soc. Sec., 181 F. 3d
            429, 433 (3d Cir. 1999). “Although the ALJ may weigh
            the credibility of the evidence, he must give some
            indication of the evidence which he rejects and his
            reason(s) for discounting such evidence. In the absence
            of such an indication, the reviewing court cannot tell if
            significant probative evidence was not credited or
            simply ignored.” Burnett v. Comm'r of Soc. Sec. Admin.,
            220 F.3d 112, 121 (3d Cir. 2000) (internal citations and
            quotations omitted).


Rathbun v. Berryhill, 3:17-cv-00301, 2018 WL 1514383 (M.D. Pa. March 12, 2018);

report and recommendation adopted by Chief Judge Christopher C. Connor in

2018 WL 1479366 (M.D. Pa. March 27, 2018).

      In concluding that the ALJ’s determination of Plaintiff’s RFC was supported

by substantial evidence, the Magistrate Judge did not discuss this authority, but

rather appears to have relied solely on the dicta in Chandler that no medical

opinion is necessary.




                                        12
      Of course, in this case, the ALJ gave little weight to the opinions of Dr.

Gross and Dr. DeMarino as to Plaintiff’s RFC, but then proceeded to unilaterally

craft an RFC based solely on her lay interpretation of the medical evidence. Under

the above-cited authority, it was incumbent upon the ALJ to obtain a medical

opinion to assist her in crafting the Plaintiff’s RFC. While the Court finds there

was substantial evidence in the record for the ALJ to discount the opinions of Dr.

Gross and Dr. DeMarino that Plaintiff was limited to standing for two hours in an

eight hour work day and to sitting for one and a half hours in an eight hour work

day, the Court also finds that is no medical opinion evidence in the record from

which the ALJ could conclude that Plaintiff had the RFC to stand for six hours in

an eight-hour work day. Six hours is quite a bit more than two hours. Not one

physician opined that Plaintiff could stand for six hours. Nor is there indication

from Plaintiff’s activities of daily living cited by the ALJ, including bathing,

brushing her teeth, dressing, cutting meat, feeding herself, driving a car,

shopping, doing light cleaning and laundry, going to a shooting range and

reading, that she would be able to stand for six hours in an eight-hour day.

Moreover, it just so happens that six hours is the minimum amount of time a

person has to be able to stand or walk in order to be found capable of performing

light work. See Social Security Program Operations Manual System (“POMS”) at ¶

43 (“light work usually requires walking or standing for approximately 6 hours of

the day.”) Since the ALJ already found that Plaintiff could not perform sedentary

work due to her hand limitations, light work was the only available option for the

ALJ in order to find Plaintiff not disabled.



                                          13
      Accordingly, this matter is remanded to the Commissioner with

instructions to conduct a new administrative hearing, develop the record fully,

and evaluate the evidence appropriately in accordance with this Memorandum.




                                        14
